Order of the Supreme Court, Kings County, dated July 12, 1966, modified by striking therefrom the words “in all respects denied” and substituting the following: “ granted to the extent of directing defendant to produce all available records in its possession concerning the condition of the sidewalk area in question for a period of three years prior to the date of the accident.” As so modified, order affirmed, with $10 costs and disbursements to appellant. In our opinion, limiting the information to a period of two years from the date of the accident was unreasonable. Beldock, P. J., Ughetta, Christ, Brennan and Hopkins, JJ., concur.